      Case 2:17-cr-00028-WBS Document 137 Filed 03/02/21 Page 1 of 1


1

2

3

4

5

6

7                         UNITED STATES DISTRICT COURT

8                        EASTERN DISTRICT OF CALIFORNIA

9                                 ----oo0oo----

10

11   UNITED STATES OF AMERICA,               No. 2:17-cr-00028 WBS
12                 Plaintiff,

13        v.                                 ORDER TERMINATING SUPERVISED
                                             RELEASE
14   OGANES EMIRZYAN,

15                 Defendant.

16

17                                ----oo0oo----

18              Defendant Oganes Emirzyan has filed a Motion for Early

19   Termination of Supervised Release.       (Docket No. 134.)        The United

20   States does not oppose the motion and reports that defendant’s

21   probation officer does not oppose the request.         (Docket No. 136.)

22   In light of the non-opposition of the government and the

23   probation officer and the relevant factors under 18 U.S.C. §§

24   3553 & 3583, the motion is GRANTED.       Defendant’s remaining term

25   of supervised release is hereby TERMINATED.

26              IT IS SO ORDERED.

27   Dated:    March 2, 2021

28
                                         1
